[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#110)
"The plaintiff's argument regarding the defendant's counterclaim would be valid in a compulsory counterclaim jurisdiction. . . . Connecticut, however, is a permissive counterclaim jurisdiction. See Practice Book § 116[, now Practice Book (1998 Rev.) § 10-10]. In Connecticut, the fact that a defendant in a prior action did not assert a related cause of action in that prior case does not foreclose the defendant from asserting those claims in the future." Promotion Fulfillmentv. Foster, Morgan,  Clark, Inc., Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 153022 (May 13, 1997, Karazin, J.). see also Jeanson v. Lozier, Superior Court, judicial district of Hartford/New Britain at Hartford, Docket No. 529717 (January 22, 1998, Teller, J.) (21 Conn. L. Rptr. 332); Battista v. DeNegris, Superior Court, judicial district of Hartford/New Britain at Hartford, Docket No. 525774 (Sept. 16, 1994, Corradino, J.).
The defendant's motion (#110) for summary judgment is denied.
WILLIAM BURKE LEWIS, JUDGE